STEAGALL, Justice.
Cleveland Cannon, a former student at Alabama State University, sued certain employees at Alabama State University, namely, Thomas Ford, a professor; Dr. John A. Willhardt, a department chairman; Dr. Percy J. Vaughn, Jr., Dean of the School of Business Administration; Dr. Roosevelt Steptor, Vice President of Academic Affairs; and Dr. Leon Howard, President, alleging wantonness, defamation, and negligence in their procedural review of the failing grade Professor Ford had assigned Cannon on a final exam.1
The trial court granted summary judgment for all defendants on all counts and specifically based its ruling regarding the counts for defamation and negligence on Gibson v. Abbott, 529 So.2d 939 (Ala.1988), and DeStafney v. University of Alabama, 413 So.2d 391 (Ala.1982).
Based on those authorities, as well as on Phillips v. Thomas, [Ms. 87-1528, May-5, 1989] (Ala.1989), and Barnes v. Dale, 530 So.2d 770 (Ala.1988), we affirm the trial court’s judgment on all counts.
AFFIRMED.
HORNSBY, C.J., and MADDOX, ALMON and ADAMS, JJ., concur.

. Cannon restricts his appeal to defendants Ford, Willhardt, and Vaughn and concedes that summary judgment as to the other two defendants was correct.